By order of the Bankruptcy Appellate Panel, the precedential effect
                 of this decision is limited to the case and parties pursuant to
             6th Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                   File Name: 08b0012n.06

            BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: ALGA SUE HENSON,                                  )
                                                         )
                  Debtor.                                )
___________________________________________              )
                                                         )
COUNTRYWIDE HOME LOANS, INC.,                            )
d/b/a AMERICA’S WHOLESALE LENDER,                        )
                                                         )              No. 07-8025
                     Appellant,                          )
                                                         )
              v.                                         )
                                                         )
JAMES W. GARDNER, Chapter 7 Trustee                      )
for the Bankruptcy Estate of Alga Sue Henson,            )
                                                         )
                  Appellee.                              )
___________________________________________              )


                       Appeal from the United States Bankruptcy Court
                      for the Eastern District of Kentucky, at Lexington.
                           No. 06-50204; Adversary No. 07-05004.

                                  Argued: November 14, 2007

                               Decided and Filed: July 9, 2008

         Before: AUG, GREGG, and WHIPPLE, Bankruptcy Appellate Panel Judges.

                                   ____________________

                                         COUNSEL

ARGUED: John P. Brice II, WYATT, TARRANT & COMBS, Lexington, Kentucky, for Appellant.
James W. Gardner, HENRY, WATZ, GARDNER & SELLARS, Lexington, Kentucky, for Appellee.
ON BRIEF: John P. Brice II, WYATT, TARRANT & COMBS, Lexington, Kentucky, for
Appellant. James W. Gardner, HENRY, WATZ, GARDNER & SELLARS, Lexington, Kentucky,
for Appellee.
                                     ____________________

                                           OPINION
                                     ____________________


       J. VINCENT AUG, JR., Bankruptcy Appellate Panel Judge. Countrywide Home Loans, Inc.,
d/b/a America’s Wholesale Lender (“Countrywide”) appeals the bankruptcy court’s judgment
granting the Trustee’s1 motion for summary judgment, avoiding the mortgage of Countrywide and
preserving same for the benefit of the Debtor’s estate. The bankruptcy court’s decision was based
on its determination that Countrywide’s mortgage did not provide constructive notice to subsequent
purchasers or creditors because the mortgagor’s signature was not properly acknowledged under
Kentucky law. Therefore, the mortgage is subject to avoidance by the Trustee. The court further
held that the amendment to Kentucky Revised Statute § 382.270 which became effective July 12,
2006, did not affect the Trustee’s ability to avoid the mortgage.

                                    I. ISSUES ON APPEAL

       This appeal raises the following issues:

       1.       Does the language of the mortgage’s certificate of acknowledgment substantially
comply with Kentucky Revised Statutes Chapter 423 so that the Trustee had constructive notice of
the mortgage?

       2.       If not, does amended Kentucky Revised Statute § 382.270 apply retroactively such
that the certificate of acknowledgment provided constructive notice to the Trustee?

                    II. JURISDICTION AND STANDARD OF REVIEW

       The Bankruptcy Appellate Panel of the Sixth Circuit (“BAP”) has jurisdiction to decide this
appeal. The United States District Court for the Eastern District of Kentucky has authorized appeals


       1
         The adversary action in this appeal was originally filed by Beverly Burden, Chapter 13
Trustee for the Bankruptcy Estate of Alga Sue Henson. When the Debtor’s bankruptcy case was
converted from chapter 13 to chapter 7, Countrywide and Ms. Burden filed a Joint Motion to
Substitute Party. By order entered January 9, 2008, the Panel granted the motion, and James W.
Gardner, Chapter 7 Trustee for the Bankruptcy Estate of Alga Sue Henson, herein “Trustee,” was
substituted as the Appellee in this appeal.

                                                  -2-
to the BAP. The order on appeal is final and may be appealed as of right. 28 U.S.C. § 158(a)(1).
None of the parties have timely elected to have this appeal heard by the district court. 28 U.S.C.
§ 158(c)(1).

        A bankruptcy court’s grant of summary judgment is reviewed de novo. Int’l Union v.
Cummins, Inc., 434 F.3d 478, 483 (6th Cir. 2006). Under a de novo standard of review, the
reviewing court decides an issue independently of, and without deference to, the trial court’s
determination. Treinish v. Norwest Bank Minn., N.A. (In re Periandri), 266 B.R. 651, 653 (B.A.P.
6th Cir. 2001).

                                          III.   FACTS

        The following facts are undisputed. On January 14, 2005, Alga Sue Henson (“Debtor”)
purchased certain real estate located in Lexington, Kentucky, with a loan from Countrywide in the
principal amount of $97,308.00, plus interest at the rate of 6.75% per annum. The loan was secured
by a mortgage on the real estate. The mortgage, along with the deed to the property, was recorded
in the Fayette County Clerk’s office in Mortgage Book 5173, Page 206. The certificate of
acknowledgment on the mortgage reads as follows:

        STATE OF KENTUCKY,                                           County ss: Fayette

        The foregoing instrument was acknowledged before me this
        by

        known to me (or satisfactorily proven) to be the person(s) whose name(s) is/are
        subscribed to the within instrument and acknowledged that he/she (they) executed the
        same for the purposes therein contained.

        My Commission Expires: 3/6/06                                Andrea L. Keith
                                                                     Notary Public

(J.A. at 18.)

        On March 14, 2006, the Debtor filed a petition for relief under chapter 13 of the Bankruptcy
Code. The real property at issue was sold pursuant to an agreed order entered on June 12, 2006.
After distribution of the Debtor’s homestead exemption, the Trustee holds the net proceeds from the
sale in the sum of $97,097.75 pending resolution of this matter.


                                                 -3-
       On January 9, 2007, the Trustee initiated an adversary proceeding seeking to avoid
Countrywide’s mortgage and preserve it for the benefit of the bankruptcy estate. The Trustee
asserted that the certificate of acknowledgment in the mortgage is defective and therefore, did not
provide constructive notice to the Trustee rendering the mortgage unperfected. The Trustee and
Countrywide filed cross-motions for summary judgment. Countrywide asserted that the mortgage
provided the Trustee with constructive notice, and if it did not, then the 2006 amendment to
Kentucky Revised Statute § 382.270, effective after the date the mortgage at issue was recorded,
could be applied retroactively to provide constructive notice to the Trustee. As amended, Kentucky
Revised Statute § 382.270 states that even if a notary clause is defective, a recorded mortgage
provides constructive notice.

       On April 17, 2007, the bankruptcy court issued a memorandum opinion and order granting
the Trustee’s motion for summary judgment, overruling Countrywide’s motion for summary
judgment, thereby avoiding the mortgage and preserving it for the benefit of the bankruptcy estate.
Relying on the decision of the Court of Appeals for the Sixth Circuit in Rogan v. Am.’s Wholesale
Lender (In re Vance), 99 F. App’x 25, 2004 WL 771484 (6th Cir. 2004), the bankruptcy court
determined that the certificate of acknowledgment does not contain the identity of the Debtor as the
person who acknowledged the mortgage nor the date. Therefore, the mortgage was defective and
did not provide the Trustee with constructive notice. Further, based on prior decisions of the
bankruptcy court, it found that Kentucky Revised Statute § 382.270 cannot be applied retroactively
to provide the Trustee with constructive notice.

       This timely appeal followed.

                                      IV.    DISCUSSION

       A. Countrywide’s Mortgage Did Not Provide Constructive Notice to the Trustee.

       Upon the commencement of a bankruptcy case, the trustee succeeds to the rights of a debtor’s
creditors, judicial lien holders and bona fide purchasers of real property whether or not any such
entities exist at that time. 11 U.S.C. §544(a); Simon v. Chase Manhattan Bank (In re Zaptocky), 250
F.3d 1020, 1024 (6th Cir. 2001). The trustee is empowered to avoid any transfer or transaction that
would be voidable by such an entity to preserve the assets for the benefit of the bankruptcy estate


                                                   -4-
without regard to whether the trustee has actual knowledge of that prior transaction. Id. at 1027.
Who may qualify as a bona fide purchaser of real property is determined under state law. Owens-
Ames-Kimball Co. v. Mich. Lithographing Co. (In re Mich. Lithographing Co.), 997 F.2d 1158, 1159
(6th Cir. 1993). Therefore, the trustee’s power as a hypothetical bona fide purchaser of real property
is subject to constructive notice to the same extent as an actual purchaser under applicable state law.
Id.

       In Kentucky, a bona fide purchaser of real property is put on constructive notice of a prior
interest in the property by the presence of a recorded deed or mortgage, “acknowledged . . .
according to law.” Ky. Rev. Stat. § 382.270. When the Debtor filed her bankruptcy petition, the
applicable notice statute provided:

       No deed or deed of trust or mortgage conveying a legal or equitable title to real
       property shall be valid against a purchaser for a valuable consideration, without
       notice thereof, or against creditors, until such deed or mortgage is acknowledged or
       proved according to law and lodged for record. As used in this section “creditors”
       includes all creditors irrespective of whether or not they have acquired a lien by legal
       or equitable proceedings or by voluntary conveyance.

Ky. Rev. Stat. § 382.270 (1962).

       The mortgage here was “lodged for record.” The dispute is whether it was adequately
“acknowledged . . . according to law” to place a subsequent bona fide purchaser on constructive
notice. This is because, as noted in the Sixth Circuit’s Vance opinion, Kentucky cases have
consistently held that recorded but defectively acknowledged mortgages fail to provide constructive
notice of a mortgage. In re Vance, 99 F. App’x at 27; see also State Street Bank & Trust Co. v.
Heck’s Inc., 963 S.W.2d 626 (Ky. 1998).

       In State Street Bank and Trust Co., the Kentucky Supreme Court faced the issue of “whether
a valid, recorded second mortgage, acquired with actual notice of the existence of a prior equitable
mortgage, takes priority over the equitable mortgage.” State Street Bank & Trust Co., 963 S.W.2d
at 627. The court held that the second mortgage did not have priority because it was acquired with
actual notice of the prior, improperly executed mortgage. The prior mortgage was improperly
executed because the signatures of the parties to be charged were not adequately subscribed at the
end of the mortgage as required by the Kentucky statute. The court determined that the second


                                                  -5-
mortgage holder had actual notice of the prior mortgage because its own loan documents referenced
the prior interest. The second mortgage holder also had constructive notice of a subordination
agreement by which its mortgagors subordinated their interest in the property to the interest of the
first mortgage holder, which the court found sufficient to put the second mortgage holder on inquiry
notice of the first mortgage holder’s equitable interest. Id. at 630. The court construed the “without
notice” language of Kentucky Revised Statute § 382.270 to include actual, inquiry, and constructive
notice. It concluded that, “although the recording of the [prior, improperly executed] mortgage did
not give constructive notice of its existence to a subsequent purchaser or creditor, it retained priority
over one whose interest was acquired with actual or inquiry notice of its existence.” Id. at 630
(emphasis in original).

        In Vance, the question was whether a defectively acknowledged but recorded mortgage could
provide actual or inquiry notice to a bankruptcy trustee in the position of a subsequent purchaser for
value. The certificate of acknowledgment in Vance failed to include the name of the county where
the acknowledgment was taken, the date of the acknowledgment and the names or identity of those
who signed the mortgage. On appeal, the district court agreed with the bankruptcy court that the
mortgage was not properly acknowledged pursuant to Kentucky Revised Statute § 423.130 but,
because it was recorded, the district court determined that the mortgage gave actual or inquiry notice
under Kentucky law and reversed the bankruptcy court’s decision. In re Vance, 99 F. App’x at 26-
27.

        The Vance trustee appealed. Although the creditor did not file a cross appeal regarding the
defective certificate of acknowledgment, the court of appeals chose to address the issue. In re Vance,
99 F. App’x at 27. After observing that the certificate of acknowledgment failed to include the name
of the county where the acknowledgment was taken, the date of the acknowledgment, and the names
or identity of those who signed the mortgage, the Sixth Circuit quoted the language of Kentucky
Revised Statute § 423.130 which is titled, “Certificate of person taking acknowledgment”:

        The person taking an acknowledgment shall certify that:
        (1) The person acknowledging appeared before him and acknowledged he executed
        the instrument; and




                                                   -6-
        (2) The person acknowledging was known to the person taking the acknowledgment
        or that the person taking the acknowledgment had satisfactory evidence that the
        person acknowledging was the person described in and who executed the instrument.

In re Vance, 99 F. App’x at 27.

        The Sixth Circuit then stated, “[t]he notary failed to include this [§ 423.130] information in
the certification. Therefore the district court was correct in finding that the acknowledgment failed
to comport with Kentucky law.” Id. The court turned to Kentucky Revised Statute § 382.270, and
also agreed with the other courts that the defectively acknowledged mortgage would not operate to
give constructive notice to subsequent purchasers or creditors. It distinguished a trustee from other
creditors and purchasers, such as those in the State Street Bank and Trust Co. case, noting that 11
U.S.C. § 544(a)(3) expressly “precludes the trustee from having actual notice and/or knowledge.”
The Sixth Circuit held that a bankruptcy trustee can only be charged with constructive notice. Id.
at 28. Accordingly, the decision of the district court, charging the trustee with inquiry notice, was
reversed. Id.

        In a published opinion decided the same year as Vance, the Court of Appeals for the Sixth
Circuit likewise held that a Tennessee acknowledgment clause on a deed of trust was invalid as
against a chapter 7 trustee because the names of the debtors were omitted. Gregory v. Ocwen Fed.
Bank (In re Biggs), 377 F.3d 515 (6th Cir. 2004).

        In this instance, the integrity of the acknowledgment is placed into doubt because it
        omits the most important information on the acknowledgment form: who, if anyone,
        is doing the acknowledging? Failing to name the individuals who signed the deed
        of trust bears directly on the ability of a subsequent purchaser of real property to
        verify that the instrument was signed by the true property owners.

Id. at 519.

        Since the Vance and Biggs opinions were issued, Kentucky Revised Statute § 423.130,
which is part of Kentucky’s Uniform Recognition of Acknowledgments Act, has been interpreted
in numerous decisions by the bankruptcy court for the Eastern District of Kentucky to require that
the name or identity of the person acknowledging the instrument be included in the certificate of
acknowledgment. See, e.g., Gardner v. Chase Home Fin. (In re Patton), 2006 WL 3877755, *2
(Bankr. E.D. Ky. 2006); Miller v. Raisor (In re Raisor), 2006 WL 3885132, *2 (Bankr. E.D. Ky.

                                                 -7-
2006); Schlarman v. Suntrust Mortgage, Inc. (In re Helvey), 2006 WL 3877754, *2 (Bankr. E.D. Ky.
2006); Baker v. CIT Group/Consumer Fin., Inc. (In re Hastings), 353 B.R. 513, 516-17 (Bankr. E.D.
Ky. 2006) (the information required by Kentucky Revised Statute § 423.130 includes identifying the
debtors); see also Dunlap v. Commonwealth Cmty. Bank (In re Phelps), 341 B.R. 848, 852-53
(Bankr. W.D. Ky. 2006).

       Nevertheless, Countrywide contends that the identification of the person acknowledging the
instrument in the notary’s certificate of acknowledgment is unnecessary for the acknowledged
mortgage to provide constructive notice. Indeed, Countrywide argues that Kentucky Revised Statute
§ 423.130 does not expressly require this information and the contrary interpretation fails to give
effect to the legislative intent behind the statute to provide notice of the mortgage. Rather, as argued
by Countrywide, the Kentucky acknowledgment and recording statutes require only substantial
compliance with their terms and are to be read together. Countrywide also asserts that the Kentucky
statutes, when read together, give the notary an option not to name the person acknowledging the
instrument when the person named in the instrument and acknowledging the instrument are the same.
In support of this argument, Countrywide cites the following Kentucky statutes:

       423.140 Recognition of certificate of acknowledgment.
       The form of a certificate of acknowledgment used by a person whose authority [to
       certify acknowledgments] is recognized under KRS 423.110 shall be accepted in this
       state if:
       (1) The certificate is in a form prescribed by the laws or regulations of this state;
       (2) The certificate is in a form prescribed by the laws or regulations applicable in the
       place in which the acknowledgment is taken; or
       (3) The certificate contains the words "acknowledged before me," or their substantial
       equivalent.
       423.150 Certificate of acknowledgment
       The words "acknowledged before me" mean:
       (1) That the person acknowledging appeared before the person taking the
       acknowledgment;
       (2) That he acknowledged he executed the instrument;
       (3) That, in the case of:
           (a) A natural person, he executed the instrument for the purposes therein stated;
           . . . and

                                                  -8-
       (4) That the person taking the acknowledgment either knew or had satisfactory
       evidence that the person acknowledging was the person named in the instrument or
       certificate.

       According to Countrywide, the significance of these statutes is that Kentucky has no
proscribed form for a certificate of acknowledgment and such a certificate must be accepted in
Kentucky if it simply contains the language, “acknowledged before me,” as does the certificate in
this case. Further, Countrywide argues that if the certificate contains that language, § 423.150
establishes a “safe harbor” in subsection (4) which excuses the notary from naming the person
acknowledging the instrument if that person is named in the instrument. Essentially, Countrywide
argues that the phrase, “acknowledged before me,” satisfies as a matter of law the § 423.130
requirement that the notary “shall certify” that the person acknowledging the instrument appeared
before the notary, acknowledged that he executed the document and was known to the notary to be
the person described in and who executed the instrument.

       While Countrywide is correct that the acknowledgment statutes should be read together, such
a reading must include § 423.130. Section 423.130, cited by Vance and its progeny, is authority for
the requirement that a certificate of acknowledgment name or identify the person acknowledging the
instrument in order to adequately provide constructive notice. Under Countrywide’s argument, the
pertinent statutes, ignoring § 423.130, would be read together and § 423.150 would supercede
§ 423.130. Section 423.150 was enacted in 1970 contemporaneously with § 423.130. It has never
been interpreted to negate the requirements of § 423.130. Such an interpretation of § 423.150 makes
§ 423.130 superfluous and undermines the Vance court’s determination that § 423.130 was not
satisfied when the names or identities of those acknowledging the instrument were omitted from the
certificate of acknowledgment. See In re Phelps, 341 B.R. at 852-53; In re Hastings, 353 B.R. at
516-17.

       In this case, the name or identity of the person acknowledging the mortgage was omitted from
the notary’s certificate of acknowledgment. Under the Kentucky acknowledgment and notice
statutes as interpreted in the above cited precedential cases, the certificate of acknowledgment is
defective. Accordingly, even though the mortgage was recorded, it failed to provide constructive
notice to a subsequent creditor, bona fide purchaser or bankruptcy trustee. Absent constructive
notice, the trustee may avoid the mortgage for the benefit of the Debtor’s bankruptcy estate. The


                                                -9-
bankruptcy court’s summary judgment in favor of the Trustee on the basis that the acknowledgment
is defective is affirmed.

       B.      The 2006 Amendments to Kentucky Revised Statute § 382.270 Cannot Be Applied
               Retroactively.

       Turning next to the issue of whether the 2006 amendments to Kentucky Revised Statute
§ 328.270 may be applied to immunize this mortgage, Countrywide argues that the amendments are
remedial and merely clarify existing law and govern here. The Trustee contends that such an
interpretation would strip him of previously vested property rights.

       The Debtor’s bankruptcy petition was filed on March 14, 2006. The amendment to the
Kentucky statute did not become effective until July 12, 2006. The BAP has already decided the
issue of whether the retroactive application of Kentucky Revised Statute § 382.270 against a
bankruptcy trustee is proper when a debtor’s petition was filed prior to the effective date of the
amendment to the statute. In Select Portfolio Servs., Inc. v. Burden (In re Trujillo), 378 B.R. 526
(B.A.P. 6th Cir. 2007), the BAP stated:

               The Supremacy Clause of the United States Constitution precludes retroactive
       application of § 382.270. The Debtor filed his bankruptcy petition before the
       effective date of the amended statute. Under federal law, a trustee’s rights as a bona
       fide purchaser are fixed as of commencement of the bankruptcy case. See 11 U.S.C.
       § 544(a)(3). Amended § 382.270 may not be applied retroactively in this case as
       such application would be in conflict with the federal bankruptcy statute. In re
       Hastings, 353 B.R. at 520; cf. United States v. Craft, 535 U.S. 274, 288-89, 122 S.
       Ct. 1414, 1426, 152 L. Ed. 2d 437 (2002) (applying the Supremacy Clause and
       concluding that debtor’s interest in entireties property constituted “property” or
       “rights to property” under the federal tax lien statute, notwithstanding the fact that
       such property was not subject to levy under state law).

In re Trujillo, 378 B.R. at 537.

       For the reasons explained in Trujillo, § 382.270 may not be applied retroactively to divest
the Trustee of his vested rights as a bona fide purchaser. This conclusion is consistent with
Kentucky case law providing that a statutory amendment should only be applied retroactively if the
statute in question serves to facilitate a remedy and if no vested rights are impaired. See In re



                                                -10-
Trujillo, 378 B.R. at 538 (quoting Ky. Ins. Guar. Ass’n v. Jeffers, 13 S.W.3d 606, 610 (Ky. 2000)
(emphasis added)).

       The Trustee’s rights in this appeal vested at the time the petition was filed, March 14, 2006.
Therefore, the bankruptcy court’s conclusion that the 2006 amendments to Kentucky Revised Statute
§ 382.270 may not be applied to protect the mortgage in this case is affirmed.

                                      V. CONCLUSION

       For the foregoing reasons, the judgment of the bankruptcy court is AFFIRMED.




                                                -11-